DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8, 13-18, in the reply filed on 11/25/2020 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

          Claim(s) 1, 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Saketi et al (US 2019/0139794)
  Saketi discloses a layout structure between a carrier substrate 114/mother substrate, a target substrate 118 (page 2, para 0020), a micro-LED array 112 and a pick-up array 104/micro-vacuum module for micro-LED array transfer using a micro-vacuum module 200/124 (page 2, para 0020, fig. 1), wherein the layout structure comprises:


 a target substrate 118 is coated with a solder alloy/transfer member ( page 4, para 0044-0045, fig. 5E)
 a pick-up array 200 including pick-up heads 124 having an area in nm/micro-vacuum module which detaches the micro-LED array 112 from the carrier substrate/mother substrate ( page 2, para 0028, fig. 2A)
 the micro-vacuum module 200/124 comprises a plurality of apertures 210/adsorption holes formed to be exposed to outside and a plurality of vacuum flow chambers 204/channel(s) allowing the plurality of adsorption holes to communicate with each other, and a gap larger than the size of the apertures 210/adsorption hole is maintained between the plurality of adsorption holes 210 to realize a RGB micro-LED display/LED patch (page 3, para 0029-0030, page 5, para 0048-0049, fig. 2A)
 the micro-vacuum module 200 selectively detaches a micro-LED array 112 of a single color from among the micro-LED arrays from the carrier/mother substrate by forming vacuum in a part of the vacuum flow channel 204 and in the adsorption holes 210 dependent on the part of the vacuum flow channel (page 3, para 0036, page 4, para 0037-0039, figs 4, 5A-5C)
 the micro-LED array 112 attached to the micro-vacuum module 200/124 is released collectively to the target substrate by releasing the vacuum from a whole of the adsorption holes 210 ( page 4, para 0043, 0044, fig. 5D)
  Regarding claim 7, Saketi discloses that the target substrate 118 is coated with solder alloy/ a conductive adhesive (page 4, para 0044-0045, fig. 5E)
Claim(s) 2, 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Saketi et al (US 2019/0139794)
  Saketi discloses a layout structure between a carrier substrate 114/mother substrate, a target substrate 118 (page 2, para 0020), a micro-LED array 112 and a pick-up array 104/micro-vacuum module for micro-LED array transfer using a micro-vacuum module 200/124 (page 2, para 0020, fig. 1), wherein the layout structure comprises:
a carrier substrate 114/mother substrate with micro-LED arrays 112 of red, green and blue colors formed ( page 1, para 0018, page 5, para 0048)
 a target substrate 118 coated with a solder alloy/transfer member ( page 4, para 0044-0045, fig. 5E)
 a pick-up array 200 including pick-up heads 124 having an area in nm/micro-vacuum module which detaches the micro-LED array 112 from the carrier substrate/mother substrate ( page 2, para 0028, fig. 2A)
the micro-vacuum module 200/124 comprises a plurality of apertures 210/adsorption holes formed to be exposed to outside and a plurality of vacuum flow chambers 204/channel(s) allowing the plurality of adsorption holes to communicate with each other, and a gap larger than the size of the apertures 210/adsorption hole is maintained between the plurality of adsorption holes 210 to realize a RGB micro-LED display/LED patch (page 3, para 0029-0030, page 5, para 0048-0049; fig. 2A)
 the micro-vacuum module 200/124 selectively detaches a micro-LED array 112 of a single color from among the micro-LED arrays from the carrier/mother substrate by forming vacuum in a 
 the micro-LED array 112 attached to the micro-vacuum module 200/124 is released collectively to the target substrate by releasing the vacuum from a part of the adsorption holes 210 ( page 4, para 0043, 0044, fig. 5D)
Regarding claim 17, Saketi discloses that the target substrate 118 is coated with solder alloy/ a conductive adhesive (page 4, para 0044-0045, fig. 5E)

Claim 3 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Saketi et al (US 2019/0139794)
  Saketi discloses a layout structure between a carrier substrate 114/mother substrate, a target substrate 118 (page 2, para 0020), a micro-LED array 112 and a pick-up array 104/micro-vacuum module for micro-LED array transfer using a micro-vacuum module 200/124 (page 2, para 0020, fig. 1), wherein the layout structure comprises:
a carrier substrate 114/mother substrate with micro-LED arrays 112 of red, green and blue colors formed ( page 1, para 0018, page 5, para 0048)
 a target substrate 118 coated with a solder alloy/transfer member ( page 4, para 0044-0045, fig. 5E)
a pick-up array 200 including pick-up heads 124 having an area in nm/micro-vacuum module which detaches the micro-LED array 112 from the carrier substrate/mother substrate ( page 2, para 0028, fig. 2A)

  the micro-vacuum module 200/124 selectively detaches a micro-LED array 112 of a single color from among the micro-LED arrays from the carrier/mother substrate by forming vacuum in a part of the vacuum flow channel 204 and in the adsorption holes 210 dependent on the part of the vacuum flow channel (page 3, para 0036, page 4, para 0037-0039, figs 4, 5A-5C) and in a state where the micro-vacuum module 200/124 is equipped with all of the micro-LED arrays of red, green and blue colors by selectively detaching the micro-LED array 112 of different colors from the carrier substrate/mother substrate by forming vacuum in aperture/adsorption holes 210 with no micro-LED array attached from among the plurality of adsorption holes 210 and in the vacuum flow channel 204 allowing the adsorption holes with no micro-LED array attached to communicate with each other ( page 4, para 0042, 0043-0044, figs 3B, 5A-5B)
 the micro-LED arrays of red, green and blue colors attached to the micro-vacuum module are released collectively to the target substrate by releasing the vacuum from the vacuum flow channel and the adsorption holes dependent thereon  ( page 4, para 0043, 0044, fig. 5D)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

         Claim(s) 4, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saketi et al (US 2019/0139794) in view of Hsu et al (US 2018/0158706)
 Saketi discloses a layout structure between a carrier substrate 114/mother substrate, a target substrate 118 (page 2, para 0020), a micro-LED array 112 and a pick-up array 104/micro-vacuum module for micro-LED array transfer using a micro-vacuum module 200/124 (page 2, para 0020, fig. 1), wherein the layout structure comprises:
a carrier substrate 114/mother substrate with micro-LED arrays 112 of red, green and blue colors formed ( page 1, para 0018, page 5, para 0048)
 a target substrate 118 coated with a solder alloy/transfer member ( page 4, para 0044-0045, fig. 5E)
a pick-up array 200 including pick-up heads 124 having an area in nm/micro-vacuum module which detaches the micro-LED array 112 from the carrier substrate/mother substrate ( page 2, para 0028, fig. 2A)
the micro-vacuum module 200/124 comprises a plurality of apertures 210/adsorption holes formed to be exposed to outside and forming vacuum suction force and a plurality of vacuum 
the adsorption holes 210 forming vacuum suction force are communicated through different channels, the channel is connected to each vacuum controller for formation and release of vacuum ( pages 2-3, paras 0028-0029, 0034, figs. 2A, 3A)
 the micro-LED arrays 112 attached to the micro-vacuum module by the vacuum suction force applied to the vacuum flow channel and the adsorption holes dependent thereon are
selectively released to different target substrates by repeatedly and sequentially releasing the vacuum of the vacuum flow channel two times ( page 2, para 0020-0021, page 4, para 0046, fig. 4)
  Unlike the instant claimed inventions as per claims 4, 15, Saketi fails to specifically disclose the limitations of the adsorption holes having a diameter of 5 µm or greater/ wherein the width of the adsorption hole is 5 µm or greater and the gap between the adsorption holes is 5 µm or greater
  Hsu discloses a micro element transfer device comprises plurality of nozzles/apertures 5120/adsorption holes forming vacuum suction force, the nozzles/apertures 5120/adsorption holes having a diameter of 1-100 µm and the pitch/gap between the adsorption holes is 1-100 µm (page 5, para 0088, fig. 12), which reads on the adsorption holes having a diameter/a width of 5 µm or greater and the gap between the adsorption holes is 5 µm or greater
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the adsorption holes having a conventional diameter/a width of 5 µm or greater and the pitch/gap between the adsorption holes is 5 µm or greater


Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saketi et al (US 2019/0139794) as applied to claims 1, 7 above and further in view of Hsu et al (US 2018/0158706)
The features of claim 1 are set forth in paragraph 3 above. Unlike the instant claimed inventions as per claims 5-6, Saketi fails to disclose the limitations of wherein the width of the adsorption hole is 5 µm or greater and the gap between the adsorption holes is 5 µm or greater /wherein the width of the adsorption hole is 5 µm or greater and the gap between the adsorption holes is 10 µm or greater 
 Hsu discloses a micro element transfer device comprises plurality of nozles/apertures 5120/adsorption holes forming vacuum suction force, the nozzles/apertures 5120/adsorption holes having a diameter of 1-100 µm and the pitch/gap between the adsorption holes is 1-100 µm (page 5, para 0088, fig. 12), which reads on the adsorption holes having a diameter of 5 µm or greater and the gap between the adsorption holes is 5 µm or greater/ 10 µm or greater
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the adsorption holes having a conventional diameter of 5 µm or greater and the pitch/gap between the adsorption holes is 10 µm or greater
  in Saketi’s structure for transmitting vacuum pressure so that the suction nozzle can absorb or release the micro-element through vacuum pressure as taught in Hsu (page 6, para 0090)

 Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Saketi et al (US 2019/0139794) as applied to claims 1, 7 above and further in view of Matsumura et al (US 2004/0123456)
The features of claim 1 are set forth in paragraph 3 above. Unlike the instant claimed invention as per claim 8, Saketi fails to disclose the limitation of wherein the transfer member can be deformed by an external force-applying means in the shape of a roll
 Matsumura discloses a process for producing a semiconductor device employing a structure comprises a solder 1/a transfer member wherein the solder 1/transfer member can be deformed by an external force-applying means in the shape of a roll 4 ( page 2, para 0027-0028, figs.1-2)
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have deformed Saketi’s solder/ transfer member by a roll to obtain a solder bump reinforcement as taught in Matsumura ( page 2, para 0028)

Claims 13, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saketi et al (US 2019/0139794) as applied to claims 2, 17 above and further in view of Hsu et al (US 2018/0158706)
The features of claim 2 are set forth in paragraph 4 above. Unlike the instant claimed invention as per claims 13, 16, Saketi fails to disclose the limitations of wherein the width of the adsorption hole is 5 µm or greater and the gap between the adsorption holes is 5 µm or greater / wherein the width of the adsorption hole is 5 µm or greater and the gap between the adsorption holes is 10 µm or greater

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the adsorption holes having a conventional diameter of 5 µm or greater and the pitch/gap between the adsorption holes is 5 µm or greater/10 µm
  in Saketi’s structure for transmitting vacuum pressure so that the suction nozzle can absorb or release the micro-element through vacuum pressure as taught in Hsu (page 6, para 0090)

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Saketi et al (US 2019/0139794) as applied to claim 3 above and further in view of Hsu et al (US 2018/0158706)
The features of claim 3 are set forth in paragraph 5 above. Unlike the instant claimed invention as per claim 14, Saketi fails to disclose the limitation of wherein the width of the adsorption hole is 5 µm or greater and the gap between the adsorption holes is 5 µm or greater 
 Hsu discloses a micro element transfer device comprises plurality of nozzles/apertures 5120/adsorption holes forming vacuum suction force, the nozzles/apertures 5120/adsorption holes having a diameter/ a width of 1-100 µm and the pitch/gap between the adsorption holes is 1-100 µm (page 5, para 0088, fig. 12), which reads on the adsorption holes having a width of 5 µm or greater and the gap between the adsorption holes is 5 µm or greater

  in Saketi’s structure for transmitting vacuum pressure so that the suction nozzle can absorb or release the micro-element through vacuum pressure as taught in Hsu (page 6, para 0090)

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Horng et al ( US 2012/0058579)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471.  The examiner can normally be reached on 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NADINE NORTON can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/LAN VINH/Primary Examiner, Art Unit 1713